Exhibit 10.23


NAVTEQ CORPORATION

 

2001 STOCK INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

 

I.

NOTICE OF STOCK OPTION GRANT

 

 

 

 

 

 

 

 

[Optionee’s Name]

 

 

 

[Optionee’s Address]

 

 

 

 

 

You have been granted an option (this “Option”) under the NAVTEQ Corporation
2001                              [Optionee Country/State] (the “Plan”) to
purchase shares of Common Stock of the Company (each a “Share” and,
collectively, the “Shares”), subject to the terms and conditions of both the
Plan and this Stock Option Agreement (this “Option Agreement”), as follows:

 

Grant Number:

 

 

 

 

 

 

 

Date of Grant:

 

 

 

 

 

 

Vesting Commencement Date:

 

 

[12 mos. after start date for current grants and 12 mos. after grant date for
any future grants]

 

 

 

 

Exercise Price per Share:

 

 

 

 

 

 

Total Number of Shares Subject to the Option:

 

 

 

 

 

 

Total Exercise Price :

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

 

Type of Option:

 

 

Incentive Stock Option

 

 

 

 

 

 

Non-Qualified Stock Option

 

 

 

 

 

 

Exercisability and Vesting:

 

 

1

--------------------------------------------------------------------------------


 

 

             Except as otherwise provided herein, this Option, to the extent
vested, may be exercised in whole or in part at any time prior to the close of
business at the Company’s principal executive offices on the 90th day following
the termination of your Continuous Status with the Company and its Affiliates. 
Notwithstanding the foregoing, (i) in the event that you have voluntarily
terminated your Continuous Status with the Company, this Option, to the extent
vested, may be exercised in whole or in part at any time prior to the 30th day
following the termination of your Continuous Status, (ii) in the event of your
death, this Option, to the extent vested, may be exercised in whole or in part
at any time during the 18-month period immediately following your death, and
(iii) in the event you terminate your employment due to a Disability, this
Option, to the extent vested, may be exercised in whole or in part at any time
during the 12-month period immediately following your Disability.  However, if
the option exercise period determined under subsection (i), (ii), or (iii) above
would otherwise expire during either a Market Stand-Off period or any period
during which the sale of shares is restricted due to Company policies on insider
trading, the option exercise period for such Options will automatically be
extended for a period of 15 days after the end of the applicable sale
restriction period.

 

 

              If, at any time, you cease to be an Employee of the Company but
you continue to provide bona fide services in a different capacity to the
Company following such cessation, including without limitation as a Director,
Consultant or independent contractor, then a termination of your Continuous
Status shall not be deemed to have occurred for purposes of this Agreement upon
such change in relationship.  Likewise, your Continuous Status shall not be
considered interrupted in the case of any absence approved by the Company or a
transfer between locations of the Company or between the Company, its
Affiliates, or any successor.

 

 

              However, for purposes of treatment of the Option as an Incentive
Stock Option, a leave of absence may not exceed 90 days, unless a return to
active employment status upon expiration of such leave is guaranteed by statute
or contract.  If your return to active employment status upon expiration of a
leave of absence approved by the Company is not so guaranteed, your employment
relationship will be deemed to have terminated on the 91st day of such leave
solely for purposes of eligibility to obtain favorable tax treatment of
Incentive Stock Options upon exercise.  In addition, this Option shall not be
treated as an Incentive Stock Option with respect to any exercise that occurs
more than 90 days after cessation of your status as an Employee (except as
otherwise permitted under Code section 421 or 422).

 

 

              Notwithstanding anything herein to the contrary, (a) in no event
may all or any portion of this Option be exercised after the Expiration Date set
forth above, and (b) if you commit an act of Misconduct, (1) this Option shall
immediately terminate at the time of such act of Misconduct without any action
on the part of the Company, (2) the Shares covered by the unexercised portion of
this Option shall immediately revert to the Plan, and (3) to the extent this
Option has been exercised subsequent to such Misconduct, the Company may, at any
time prior to the close of business on the 90th day following the date on which
the Company’s chief executive officer obtains knowledge of such Misconduct, (x)
rescind such exercise and, upon tendering to you the exercise price for the
Shares issued to you in connection with such exercise, recover such Shares,
and/or (y) to the extent you have sold such Shares, recover from you the net
proceeds from the sale of such Shares (less the exercise price for such Shares),
plus interest on such amount, at an annual

 

 

2

--------------------------------------------------------------------------------


 

rate equal to the then current prime rate on commercial loans plus 1%, from the
exercise date to the date you pay such amount to the Company.

 

 

II.  AGREEMENT

 

1.           Grant of Option.  The Plan Administrator of the Company hereby
grants to the Optionee named in the Notice of Grant attached as Part I of this
Agreement (the “Optionee” or “you”) this Option to purchase the number of Shares
set forth in the Notice of Grant, at the exercise price per Share set forth in
the Notice of Grant (the “Exercise Price”), subject to the terms and conditions
of both the Plan, which is incorporated herein by reference, and this Option
Agreement.  Subject to Section 12(c) of the Plan, in the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail. 
Capitalized terms used in this Option Agreement but not otherwise defined herein
shall have the meaning ascribed to each such term in the Plan.  If this Option
is designated in the Notice of Grant as an Incentive Stock Option (an “ISO”),
this Option is intended to qualify as an Incentive Stock Option under Section
422 of the Code.  However, even if this Option is intended to be an ISO, it
shall be treated as a Non-Qualified Stock Option to the extent this Option
exceeds the $100,000 rule set forth in Section 422 of the Code.  In addition, in
the event of your change in status from an Employee to a Consultant or Director,
or a Consultant to an Employee, this Option Agreement shall remain in effect;
provided, however, that three (3) months and one (1) day after your status
changes from an Employee to a Consultant or Director, this Option, to the extent
an ISO, will become a Non-Qualified Stock Option.

 

 

2.           Exercise of Option.

 

                           (a)         Right to Exercise.  This Option is
exercisable on or prior to the Expiration Date (as set forth in the Notice of
Grant) in accordance with the Exercisability and Vesting provisions set forth in
the Notice of Grant and in accordance with the other applicable provisions of
this Option Agreement and the Plan.  In the event of Optionee’s death,
Disability or other termination of Optionee’s employment, consulting or other
service relationship with the Company, the exercisability of this Option shall
be governed by the applicable provisions of the Plan and this Option Agreement.

 

 

                           (b)        Method of Exercise.  This Option is
exercisable by delivery of an exercise notice, in the form attached as Exhibit A
(the “Exercise Notice”), which shall state the election to exercise this Option,
the number of Shares in respect of which this Option is being exercised (the
“Exercised Shares”), and such other representations and agreements as may be
required by the Company.  The Optionee acknowledges and agrees that the Exercise
Notice may include such provisions as the Administrator in its sole discretion
may determine are desirable including, without limitation, restrictions on
transfer, rights to require sale of the shares in the event of a change in
control of the Company and limitations on sales immediately following an initial
public offering.  The Exercise Notice shall be signed by the Optionee and shall
be delivered in person or by certified mail to the Secretary of the Company. 
The Exercise Notice shall be accompanied by payment of the aggregate Exercise
Price as to all Exercised Shares.  This Option shall be deemed to be exercised
upon receipt by the Company of such fully executed Exercise Notice accompanied
by such aggregate Exercise Price.  No Shares shall be issued pursuant to the
exercise of this Option unless such issuance and exercise complies with all
relevant provisions of law and the requirements of

 

 

3

--------------------------------------------------------------------------------


 

any stock exchange or quotation service upon which the Company’s Common Stock is
then listed.  Assuming such compliance, the Exercised Shares shall be
considered, for income tax purposes, transferred to the Optionee on the date
this Option is exercised with respect to such Exercised Shares.

 

 

3.           Method of Payment.  Payment of the aggregate Exercise Price shall
be by any of the following, or a combination thereof, as determined by the
Administrator in its discretion at the time of exercise:

 

 

(a)         cash;

 

(b)        certified or cashier’s check;

 

(c)         delivery of a properly executed exercise notice together with such
other documentation as the Administrator and the broker, if applicable, shall
require to effect an exercise of this Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price; and/or

 

(d)        surrender of other shares of Common Stock of the Company (via actual
delivery or attestation) which have been owned by the Optionee for more than six
(6) months on the date of surrender and have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares.

 

 

             4.           Non-Transferability of Option. This Option may not be
transferred in any manner other than by will or by the laws of descent or
distribution.  This Option may be exercised during the lifetime of Optionee only
by the Optionee in accordance with the terms of the Plan and this Option
Agreement.  The terms of the Plan and this Option Agreement shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 

 

             5.           Term of this Option. This Option may not be exercised,
in whole or in part, after the Expiration Date set forth in the Notice of Grant.

 

 

             6.           Lock-Up Period. Optionee hereby agrees not to offer,
sell, contract to sell, pledge or otherwise dispose of, directly or indirectly,
any equity securities of the Company, or any securities convertible into or
exchangeable or exercisable for such securities, enter into a transaction which
would have the same effect, or enter into any swap, hedge or other arrangement
that transfers, in whole or in part, any of the economic consequences of
ownership of such securities, whether any such aforementioned transaction is to
be settled by delivery of such securities or other securities, in cash or
otherwise, or publicly disclose the intention to make any such offer, sale,
pledge or disposition, or to enter into any such transaction, swap, hedge or
other arrangement, in each case during the seven days prior to and the 180 days
after the effectiveness of any underwritten offering of the Company’s equity
securities (or such longer or shorter period as may be requested in writing by
the managing underwriter and agreed to in writing by the Company) (the “Market
Standoff Period”), except as part of such underwritten registration if otherwise
permitted.  In addition, Optionee agrees to execute any further letters,
agreements and/or other documents requested by

 

 

4

--------------------------------------------------------------------------------


 

the Company or its underwriters which are consistent with the terms of this
Section 6.  The Company may impose stop-transfer instructions with respect to
securities subject to the foregoing restrictions until the end of such Market
Standoff Period.

 

 

             7.           Restrictions on Exercise/Legal Compliance.  This
Option may not be exercised (a) until such time as the Plan has been approved by
the stockholders of the Company, or (b) if the issuance of any Share upon such
exercise or the method of payment of consideration for any such Share would
constitute a violation of any Applicable Law.  Optionee represents that when
Optionee exercises this Option, Optionee will be purchasing Shares for
Optionee’s own account and not on behalf of others. Optionee understands and
acknowledges that federal, state and foreign securities laws govern and restrict
Optionee’s right to offer, sell or otherwise dispose of Shares issued upon
exercise of this Option unless such offer, sale or other disposition thereof is
registered under the Securities Act and state or foreign securities laws, or in
the opinion of the Company’s counsel, such offer, sale or other disposition is
exempt from registration or qualification thereunder.  Optionee agrees that
Optionee will not offer, sell or otherwise dispose of any Share in any manner
which would: (i) require the Company to file any registration statement with the
Securities and Exchange Commission (or any similar filing under state law) or to
amend or supplement any such filing or (ii) violate or cause the Company to
violate the Securities Act, the rules and regulations promulgated thereunder or
any state or other federal law, or (iii) violate any agreement between Optionee
and the Company, including this Option Agreement.  Optionee further understands
that all certificates evidencing Shares purchased hereunder will bear such
legends as the Company deems necessary or desirable with respect to the
Securities Act and/or other rules, regulations or laws.

 

             8.           Withholding of Taxes.  The Company shall be entitled,
if necessary or desirable, to withhold from you from any amounts due and
payable, or Shares owed, to you by the Company (or secure payment from you in
lieu of withholding) the amount of any withholding or other tax due from the
Company with respect to any Share issued pursuant to this Option Agreement, and
the Company may defer such issuance unless indemnified by you to its
satisfaction; provided however, that if Shares are withheld, the value of such
Shares shall not exceed the amount necessary to satisfy the minimum statutory
withholding amount.

 

 

             9.           Entire Agreement; Governing Law.  The Plan is
incorporated herein by reference.  The Plan and this Option Agreement (including
the Notice of Grant) constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Optionee with respect to the
subject matter hereof, and may not be modified adversely to the Optionee’s
interest except by means of a writing signed by the Company and Optionee.  This
Option Agreement is governed by the laws of the State of Delaware except for
that body of law pertaining to conflict of laws.

 

 

             10.         No guarantee of employment.  Optionee acknowledges and
agrees that the vesting of shares pursuant to the vesting provisions set forth
herein is earned only by continuing service as an employee, consultant or
director, in each case at the will of the company (and not through the act of
being hired, being granted an option or purchasing shares hereunder).  Optionee
further acknowledges and agrees that this option agreement, the transactions
contemplated hereunder and the vesting provisions set forth herein do not
constitute an express or implied promise of

 

 

5

--------------------------------------------------------------------------------


 

continued engagement as an employee or consultant for the vesting period, for
any period, or at all, and shall not interfere with optionee’s right or the
company’s right to terminate optionee’s employment or consulting relationship at
any time, with or without cause.

 

 

11.       Optionee hereby consents to receive information regarding the Company
electronically at Optionee’s Company e-mail address, including, but not limited
to, information regarding the Plan and information distributed to the Company’s
stockholders.

 

 

12.       You agree that You will not use Your Option award hereunder, the
Exercise Price per Share for Your Option award, the Fair Market Value of the
Company’s Common Stock determined by the Company’s Board of Directors in
connection with the granting of Your Option award, or the fair market value of
the Company determined by the Company’s Board of Directors upon which such Fair
Market Value was based (or any analyses, valuations, opinions or advice relating
thereto), or any deliberations or discussions of the Company’s Board of
Directors or advisors (including any records thereof) in connection with any of
the same, in any way to dispute, interfere with, or otherwise contest the
conversion of those Preferred Shares of the Company that had been held by
Philips Consumer Electronic Services B.V., and were convertible to Common Stock
on October 1, 2002.  You also agree that You are not entitled to any damages,
consideration, or compensation of any sort from any person or entity in
connection with Your Option award resulting from, or in any way related to, the
conversion of such Preferred Shares, the issuance of common shares in connection
with such conversation, or otherwise.  You agree that Your Option award fulfills
any and all promises and/or representations, written or oral, made to You in
connection with Your employment by NAVTEQ up to and including the actual date of
Your signature on this Stock Option Agreement.

 

 

 

6

--------------------------------------------------------------------------------


 

 

By your signature and the signature of the Company’s representative on the
following page, you and the Company hereby agree that this Option is granted
under and governed by the terms and conditions of the Plan and this Option
Agreement (including the Notice of Grant).  In addition, your signature on the
following page evidences your acknowledgment that you have reviewed the Plan and
this Option Agreement in their entirety, you have had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and you fully
understand all provisions of the Plan and this Option Agreement. You agree to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and/or this Option
Agreement. You also acknowledge and understand that the Plan Administrator has
the authority to act in certain circumstances without your consent, including,
but not limited to, the authority to adjust the terms and conditions of this
Agreement in the event of certain Corporate Transactions and other Events, as
described in Section 11 of the Plan, and such actions could negatively impact
your rights under this Agreement.  Additionally, you agree to notify the Company
upon any change in the residence address indicated on the following page.

 

OPTIONEE:

 

NAVTEQ CORPORATION

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

Judson Green

Print Name

 

Print Name

 

 

 

 

 

President and CEO

Residence Address

 

Title

 

 

 

 

 

 

City, State, Zip

 

 

 

 

 

 

 

 

Country

 

 

 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement.  In consideration of the
Company granting to Optionee the right to purchase shares of the Company’s
common stock as set forth in the Plan and this Option Agreement, the undersigned
hereby agrees to be irrevocably bound by the terms and conditions of the Plan
and this Option Agreement and further agrees that any community property
interest shall be similarly bound.  The undersigned hereby appoints the
undersigned’s spouse as attorney-in-fact for the undersigned with respect to any
amendment or exercise of rights under the Plan and/or this Option Agreement.

 

 

 

 

 

Signature of Optionee’s Spouse

 

 

 

Printed Name of Optionee’s Spouse

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NAVTEQ CORPORATION

 

EXERCISE NOTICE

 

 

NAVTEQ Corporation

Merchandise Mart Plaza — Suite 900

Chicago, IL  60654

USA

 

Attention:  Shareholder Administrator

 

 

1.                Exercise of Option.  Effective as of today,
                                the undersigned (“Purchaser”) hereby elects to
purchase                                shares (the “Shares”) of the Common
Stock of NAVTEQ Corporation (the “Company”) under and pursuant to the 2001 Stock
Incentive Plan (the “Plan”), and the Stock Option Agreement, dated as of
                               (the “Option Agreement”).  The aggregate purchase
price for the Shares being purchased hereunder shall be $                  , as
required by the Option Agreement.

 

2.           Delivery of Payment.  Purchaser herewith delivers to the Company
the aggregate purchase price for the Shares being purchased hereunder.

 

3.           Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

 

4.           Rights as Stockholder.

              (a)         Until the issuance (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate evidencing the Shares being purchased
hereunder, no right to vote or receive dividends or any other rights as a
stockholder shall exist with respect to any such Share, notwithstanding the
exercise of the Option.  A share certificate for the number of Shares so
acquired shall be issued to the Purchaser as soon as practicable after exercise
of the Option.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in Section 11 of the Plan.

              (b)        Drag-Along Right.  Notwithstanding anything contained
herein to the contrary, if at any time any stockholder of the Company, or group
of stockholders, owning a majority or more of the voting capital stock of the
Company (hereinafter, collectively the “Transferring Stockholders”) proposes to
enter into any transaction involving (a) a sale of more than 50% of the
outstanding voting capital stock of the Company in a non-public sale or (b) any
merger, share exchange, consolidation or other reorganization or business
combination of the Company immediately after which a majority of the directors
of the surviving entity is not comprised of persons who were directors of the
Company immediately prior to such transaction or after which persons who hold a
majority of the voting capital stock of the surviving entity are not persons who
held voting capital stock of the Company immediately prior to such transaction
(a “Change-in-Control Transaction”),

 

 

8

--------------------------------------------------------------------------------


 

the Company may require the Purchaser to participate in such Change-in-Control
Transaction with respect to all or such number of the Purchaser’s Shares as the
Company may specify in its discretion, by giving the Purchaser written notice
thereof at least ten days in advance of the date of the transaction or the date
that tender is required, as the case may be.  Upon receipt of such notice, the
Purchaser shall tender the specified number of Shares, at the same price and
upon the same terms and conditions applicable to the Transferring Stockholders
in the transaction or, in the discretion of the acquirer or successor to the
Company, upon payment of the purchase price to the Purchaser in immediately
available funds.

 

5.           Tax Consultation.  Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares.  Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.

 

6.           Restrictive Legends and Stop-Transfer Orders.

 

(a)         Legends.  Purchaser understands and agrees that, to the extent the
Company determines it is required by applicable state, Federal or foreign
securities laws, the Company shall cause a legend, in the form the Company
determines to be appropriate, to be placed upon any certificate(s) evidencing
ownership of the Shares.

 

 

 (b)         Stop-Transfer Notices.  Purchaser agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop-transfer” instruc­tions to its transfer agent, if any, and
that, if the Company  transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

 (c)         Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of any such Shares or to accord the right to vote or receive dividends in
respect of any such Shares to any purchaser or other transferee to whom such
Shares shall have been transferred in violation of any of the provisions of this
Agreement.

 

 

 

9

--------------------------------------------------------------------------------


 

 

7.           Entire Agreement; Governing Law.  The Plan and Option Agreement are
incorporated herein by reference.  This Agreement, the Plan and the Option
Agreement con­sti­tute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Purchaser with respect to the subject matter
hereof.  This agreement is governed by Delaware law except for that body of law
pertaining to conflict of laws.  Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions hereof shall nevertheless remain effective and shall remain
enforceable.

 

 

 

 

 

Submitted by:

 

Accepted on this                        day

 

 

of                                 ,                         by:

 

 

 

 

 

 

PURCHASER:

 

NAVTEQ CORPORATION

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

 

 

Merchandise Mart Plaza — Suite 900

Residence Address

 

Address

 

 

 

 

 

Chicago, IL 60654

City, State, Zip

 

 

 

 

 

 

 

USA

Country

 

 

 

10

--------------------------------------------------------------------------------

 